Exhibit 10.1

CONNECTURE, INC.

 

2017 Executive Retention Compensation Plan

 

As Approved by the Board on July 17, 2017

 

Overview

 

The purpose of this 2017 Executive Retention Compensation Plan (this “Plan”) is
to induce the participating senior executive employees of Connecture, Inc. (the
“Company”) to remain with the Company and to enhance the value of the Company’s
capital stock by providing executive participants with certain equity and cash
awards, as well as modification to some of the executive participants’ existing
employment separation benefits in specified instances.

 

Eligible Employees

 

This Plan is available to the Company’s Chief Executive Officer, Chief Financial
Officer and certain other executives of the Company designated by the Board of
Directors of the Company (the “Board”) (each, a “Participating Employee”).  With
respect to each Participating Employee, the Board shall determine whether each
such Participating Employee shall receive a Bonus Arrangement and/or Equity
Awards, and the respective amounts thereof. The Plan shall be administered by
the Board in its full discretion, with its decisions final and binding on all
persons, which shall be given the maximum deference afforded by law.

Effectiveness Date

 

As applicable, Bonus Arrangements, Time-Based Equity Awards and Separation Pay
Agreements (each as defined below), shall be deemed approved by the Board upon
approval of this Plan and the related granting of the Time-Based Equity Awards
by the Board on the date hereof and shall be effective upon execution of the
applicable agreements by the Company and any Participating Employee receiving
such arrangements or awards.  Each Performance-Based Equity Award (as defined
below) provided for herein shall be effective only upon (a) approval by the
stockholders of the Company at a special meeting of stockholders to be called
after approval of this Plan of an amendment to the Company’s 2014 Equity
Incentive Plan (the “2014 EIP”) to increase the number of shares of the
Company’s Common Stock (the “Common Stock”) available for issuance under such
plan (the “EIP Amendment”); and (b) approval by the Board of the grant of such
Equity Award after the effectiveness of the EIP Amendment.  To be eligible to
receive an Equity Award, a Participating Employee must be a regular full-time
employee of the Company as of the applicable date of grant of such Equity Award
by the Board and nothing herein shall entitle any Participating Employee to
receive an Equity Award or any shares of Common Stock underlying such award
until such Equity Awards have been duly granted by the Board.  Unless otherwise
indicated, capitalized terms not defined herein shall have the meaning ascribed
to such terms in the 2014 EIP.

 

Components

 

Equity Awards

 

As set forth below, certain Participating Employees designated by the Board
(each such Participating Employee, an “Equity Award Recipient”) shall be granted
restricted stock units (“RSUs”) to be settled in shares of Common Stock pursuant
to the 2014 EIP (collectively, the “Equity Awards”).  All Time-Based Equity
Awards shall be granted by the Board on the date of approval of this Plan, and
all Performance-Based Equity Awards shall be granted by the Board subsequent
(and conditioned upon) approval of the EIP Amendment.

 

 

--------------------------------------------------------------------------------

Exhibit 10.1

Time-Based Equity Awards

 

Subject to such employee’s continued full-time employment on the date of grant,
each Equity Award Recipient shall be granted the following RSUs to vest on a
time-based schedule (the “Time-Based Equity Awards”):

 

Equity Award Recipient

 

Number of Shares of Common Stock

Chief Executive Officer

 

500,000

Chief Financial Officer

 

250,000

All Other Equity Award Recipients

 

Up to 500,000 (aggregate)

 

The Board, in its sole discretion, shall determine the number of Time-Based
Equity Awards to be granted to each Equity Award Recipient (other than the
Company’s Chief Executive Officer and Chief Financial Officer), which amount, in
the aggregate, shall not exceed the number of shares of Common Stock set forth
above.  

 

Each Time-Based Equity Award shall vest and be settled as follows:

 

Except as provided in the applicable RSU agreement, the vesting and settlement
of each RSU requires the satisfaction of both an event condition and a service
condition on or before the 5th anniversary of the date of grant (the “Expiration
Date”).  The event condition will be satisfied upon the occurrence of (1) the
effective date of a Change in Control (provided such Change in Control
transaction qualifies as a change of control event under Internal Revenue Code
Section 409A (“Section 409A”)) or (2) the Expiration Date, whichever is earlier
(the “Event Condition” and the date the Event Condition occurs, the “Event
Date”).  The service condition will be satisfied upon the Equity Award
Recipient’s completion of a required period of continuous Service to the Company
from the grant date, with the RSU vesting in three equal annual installments on
the first, second and third anniversaries of the date of approval of this
Plan.  Upon the effectiveness of a Change in Control, 100% of the service
condition shall be deemed satisfied.  Once an RSU has satisfied both the Event
Condition and the service condition, it shall be deemed a “Vested RSU.”  The
settlement date with respect to each such RSU shall be the date on which such
RSU becomes a Vested RSU.  

 

If an Equity Award Recipient’s Service terminates for any reason prior to the
Event Date, all RSUs for which the service condition has been satisfied as of
the date of such termination of Service shall become Vested RSUs, if at all,
only upon the subsequent occurrence of the Event Condition.  The Time-Based
Equity Awards are intended to comply with or be exempt from Section 409A and the
vesting and settlement provisions of such awards may be modified by the Board
upon grant in order to comply therewith without the consent of any Equity Award
Recipient.

 

Performance-Based Equity Awards

 

Subject to such employee’s continued full-time employment on the date of grant,
each Equity Award Recipient shall be granted the following RSUs to vest on a
performance-based schedule (the “Performance-Based Equity Awards”):

 

Equity Award Recipient

 

Number of Shares of Common Stock

Chief Executive Officer

 

900,000

Chief Financial Officer

 

475,000

All Other Equity Award Recipients

 

Up to 900,000 (aggregate)

 

 

--------------------------------------------------------------------------------

Exhibit 10.1

The Board, in its sole discretion, shall determine the number of
Performance-Based Equity Awards to be granted to each Equity Award Recipient
(other than the Company’s Chief Executive Officer and Chief Financial Officer),
which amount, in the aggregate, shall not exceed the number of shares of Common
Stock set forth above.  

 

Each Performance-Based Equity Award shall vest and be settled as follows:

 

Except as provided in the applicable RSU agreement, the vesting and settlement
of each RSU requires the satisfaction of both the Event Condition and a stock
price performance condition (the “Performance Condition”) on or before the
Expiration Date.  The Performance Condition will be satisfied upon achievement
of performance metrics as of the Event Date related to the market price of the
Company’s Common Stock on the Nasdaq Global Market, or such other stock exchange
constituting the primary market on which such shares are then traded (the
“Exchange”), that shall be determined by the Board at the time of grant. If the
Common Stock is not traded on an Exchange as of the Event Date, the market price
of the Common Stock for purposes of determining satisfaction of the Performance
Condition shall be the fair market value of a share of Common Stock as
determined by the Board in good faith. Any RSUs for which the Performance
Condition has not been satisfied as of the Event Date shall be automatically
forfeited without consideration.  Once an RSU has satisfied both the Event
Condition and the Performance Condition, it shall be deemed a Vested RSU.  The
settlement date with respect to each such RSU shall be the date on which such
RSU becomes a Vested RSU, subject, other than as set forth below, to the Equity
Award Recipient’s continued employment as of such date.  The Performance-Based
Equity Awards are intended to comply with or be exempt from Section 409A and the
vesting and settlement provisions of such awards may be modified by the Board
upon grant in order to comply therewith without the consent of any Equity Award
Recipient.

 

Bonus Arrangements

 

Following approval of this Plan, the Company and certain Participating Employees
designated by the Board (each such Participating Employee, a “Bonus Recipient”)
will enter into a bonus arrangement (a “Bonus Arrangement”), pursuant to which
such Bonus Recipient will be entitled to a retention bonus (a “Retention Bonus”)
and a contingent bonus (a “Contingent Bonus”) as follows:  

 

Participating Employee

 

Retention Bonus

 

Contingent Bonus

Chief Executive Officer

 

$750,000

 

$250,000

Chief Financial Officer

 

$375,000

 

$125,000

All Other Bonus Recipients

 

Up to $750,000 (aggregate)

 

Up to $250,000 (aggregate)

 

The Board, in its sole discretion, shall determine the respective Retention
Bonus and Contingent Bonus for each Bonus Recipient (other than the Company’s
Chief Executive Officer and Chief Financial Officer), which amounts, in the
aggregate, shall not exceed the amounts set forth above.

 

The Retention Bonus will be payable (1) in a lump sum in cash immediately upon
the effectiveness of a Change in Control or (2) in whole shares of Common Stock
on the fifth (5th) anniversary of the effective date of this Plan if a Change in
Control has not occurred prior to such date, rounded down to the nearest whole
share, provided that, other than as set forth below, in each case, the Bonus
Recipient is employed by the Company through the date of payment.  If payable in
shares of Common Stock, the number of shares of Common Stock issuable as payment
for the Retention Bonus shall be determined by dividing the applicable Retention
Bonus amount by the closing price of a share of Common Stock on the relevant
Exchange as of the payment date, or if the Common Stock is not traded on an
Exchange as of such date, the fair market value of a share of Common Stock as
determined by the Board.  

 

The Contingent Bonus will be payable in cash only upon the effectiveness of a
Change in Control and only if (1) a Change in Control occurs on or prior to the
fifth (5th) anniversary of the effective date of this Plan and (2) the
consideration payable for a share of the Company’s Common Stock upon the closing
of such Change in Control

 

--------------------------------------------------------------------------------

Exhibit 10.1

transaction is equal or greater than a threshold determined by the Board at the
time of approval of this Plan.  Other than as set forth below, continued
employment is required through the applicable payment date to receive the
Contingent Bonus.

 

Principal Executive Separation Pay Arrangements

 

Following approval of this Plan, the Company and the Company’s Chief Executive
Officer and Chief Financial Officer (the “Principal Executives”) shall each
enter into a separation pay agreement (a “Separation Pay Agreement”) providing
that in addition to any separation benefits provided pursuant to such Principal
Executive’s employment agreement as currently in effect (each such Principal
Executive’s “Employment Agreement”), in the event of a termination of such
employee’s employment by the Company Without Cause or by the employee for Good
Reason (each as defined in the respective Employment Agreement) (a “Qualifying
Separation”) within twelve (12) months after a Change in Control, such Principal
Executive shall be entitled to the following cash payments on the first payday
following the sixtieth (60th) day after such Participating Employee’s
termination date (the “Additional Severance”), subject to compliance with the
terms of such Principal Executive’s Employment Agreement with respect to the
payment of separation benefits (including execution of a release of claims and
compliance with Section 409A):

 

Participating Employee

 

Additional Severance

Chief Executive Officer

 

$225,000

Chief Financial Officer

 

$150,000

 

In addition, (i) the Bonus Arrangement for each Principal Executive shall
provide that if a Change in Control occurs within six (6) months following a
Qualifying Separation, such Principal Executive shall be entitled to receive
such Principal Executive’s Retention Bonus and Contingent Bonus if the criteria
for such bonuses are satisfied notwithstanding the fact that such Principal
Executive is not employed by the Company on the date of payment; and (ii) the
applicable agreement for each Principal Executive’s Performance-Based Equity
Award shall provide that in the event of such Principal Executive’s Qualifying
Separation prior to a Change in Control, such award shall remain outstanding
until the earlier of the six (6) month anniversary of such Qualifying Separation
or the Expiration Date.

 

General Provisions

 

 

•

All payments provided pursuant to this Plan are subject to all applicable taxes
and other required deductions. A Participating Employee shall be solely liable
for all income taxes (and the employee portion of payroll taxes) resulting from
the payments or benefits that may become provided hereunder, and the Company
makes no guarantee or representation as to the rate of tax or the taxability of
any payments or benefits that may become payable hereunder.

 

 

•

The Plan does not constitute a guarantee of employment nor does it restrict the
Company’ rights to terminate employment of any Participating Employee at any
time or for any lawful reason.

 

 

•

The Plan does not create vested rights of any nature nor does it constitute a
contract of employment or a contract of any other kind. The Plan does not create
any customary concession or privilege to which there is any entitlement from
year-to-year, except to the extent required under applicable law. Nothing in the
Plan entitles a Participating Employee to any remuneration or benefits not set
forth in the Plan nor does it restrict the Company’ rights to increase or
decrease the compensation of any Participating Employee, except as otherwise
required under applicable law.

 

 

•

The Plan shall not be pre-funded. The Company shall not be required to establish
any special or separate fund or to make any other segregation of assets to
assure the payments provided herein.

 

--------------------------------------------------------------------------------

Exhibit 10.1

 

 

•

This Plan constitutes the entire arrangement regarding the Plan, supersedes any
prior oral or written description of the Plan and may not be modified except by
a written document that specifically references this Plan and is approved by the
Board.

 

 